Citation Nr: 0728450	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-29 903	)	DATE 	
	) 	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for non-service connected pension benefits. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 1973 to February 1974.  The appellant 
additionally had active service with the Texas Army National 
Guard (ARNG) from July 1976 to May 1977. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a decision dated in June 2005 of the 
Department of Veteran Affairs (VA) Regional Office (RO), in 
Waco Texas, which determined that appellant was not eligible 
for non-service connected pension benefits.

The appellant submitted additional evidence within 90 days 
after the appeal was certified to the Board.  The evidence 
consisted of a letter from Dr. S.R., in which Dr. S. R. 
described the services received by the appellant.  The Board 
finds that this evidence is not pertinent to the issue on 
appeal, which is whether the appellant's service meets the 
requirements for entitlement to non-service connected pension 
benefits.  Therefore, the Board finds that the solicitation 
of a waiver and/or remand for the RO's initial consideration 
of this evidence is not required.  38 C.F.R. § 20.1304(c) 
(2006).


FINDINGS OF FACT

1.  The appellant served on ACDUTRA from September 1973 to 
February 1974 during  a period of war.

2.  The appellant had active service from July 1976 to May 
1977 during peace time. 

3.  There is no evidence that the appellant was disabled due 
to disease or injury during his period of ACDUTRA and service 
connection is not in effect for any disabilities.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (10), (21), (22), (24), (29), 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10) (West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d) (2006). 

With respect to members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 504, 505 of title 32, or 
the prior corresponding provisions of law.  38 U.S.C.A. § 
101(22)(C) (West 2002).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2006). 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).  An appellant meets the 
service requirements of this section if he or she served in 
the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war. 38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3 (2006).

II. Analysis 

The appellant in this case maintains that he is entitled to 
VA non-service connected disability pension benefits based on 
his service from September 1973 to February 1974.  The 
threshold question that must be resolved in this appeal is 
whether the appellant can be recognized as a "veteran", as 
defined by VA laws and regulations, for non-service connected 
pension purposes.

Official service records verify a period of ACDUTRA from 
September 27, 1973 to February 16, 1974.  His Form DD-214 
clearly indicates that the appellant was ordered to ACDUTRA 
and then released from ACDUTRA and returned to state control.  
ACDUTRA is specifically exempted from the definition of 
active duty.  38 C.F.R. § 3.6(b)(1) (2006).  The service 
records verify a period of active service from September 1976 
to May 1977 but this service was not during a period of war 
as defined by 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) and 
therefore does not qualify the appellant for non-service 
connected pension benefits.  Additionally, the evidence does 
not show that the appellant was disabled during his period of 
ACDUTRA from September 27, 1973 to February 16, 1974, or that 
he has a service-connected disability.  Moreover, the Board 
is bound by the service department's determinations.  38 
C.F.R. § 3.203 (2006); see also Venturella v. Gober, 10 Vet. 
App. 340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992). 

The Board finds that the appellant's wartime service does not 
meet the definition of active duty or active service under 38 
U.S.C.A. § 101(21), (24) or otherwise meet any of the service 
eligibility criteria under 38 U.S.C.A. § 1521(a).  The 
evidence shows that the appellant has no qualifying military 
service that would render him eligible for non-service 
connected pension.  See Laruan v. West, 11 Vet. App. 80, 84 
(1998), citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

Thus, the Board finds that the appellant does not meet the 
basic eligibility requirements for non-service connected 
pension benefits, and the claim cannot be granted.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (recognizing that where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).

III. Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38, C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before an initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

At the outset, the Board notes that VCAA is not applicable on 
issue of whether claimant had qualifying service for pension 
purposes because the law, and not the evidence, is 
dispositive of the claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated).  See also Mason v. Principi, 16 Vet. App. 129 
(2002) (VCAA was not applicable on issue of whether claimant 
had qualifying service for pension purposes because the law, 
and not the evidence, was dispositive of the claim).  

Nonetheless, a review of the record shows that a RO letter 
dated in March 2005 informed the appellant of the VCAA and 
the respective duties among himself and VA in developing his 
claims, including what evidence would be necessary to support 
a claim of non-service connected VA pensions.  Additional 
notice was provided by a letter dated April 26, 2005.  The 
Board also notes that regulations provide that VA will 
refrain from or discontinue providing assistance in obtaining 
evidence where the claimant is not entitled to the benefit as 
a matter of law.  38 C.F.R § 3.159(d) (2006).  As the 
development conducted shows that the appellant is not 
eligible for the benefits being sought, no prejudice accrues 
to him for any technical notice deficiency along the way.  
The Board therefore concludes that there is no further action 
needed under the VCAA.


ORDER

Basic eligibility for non-service connected VA pension 
benefits is denied.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


